                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )     No. 2:19-CR-012
                                                   )
JORDAN MARK PONDER                                 )


                            MEMORANDUM AND ORDER

       The defendant has pled guilty to being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1). He will be sentenced on March 26, 2020.

       The United States Probation Office has prepared and disclosed its Presentence

Investigation Report (“PSR”) [doc. 29], to which the defendant has filed four objections.

[Doc. 32]. The United States has responded to those objections, and the probation office

has issued its PSR Addendum. [Docs. 33, 40]. For the reasons that follow, the defendant’s

objections will be sustained in part and overruled in part.

                                              I.

                                Objections Three and Four

       By his third objection, the defendant contends that a pending state case has now

been dismissed. By his fourth objection, he avers that he has a torn meniscus needing

surgery.

       The probation office has incorporated this information into the PSR Addendum.

These issues are therefore moot.
                                                II.

                                        Objection Two

       The defendant’s second objection challenges paragraph 15 of the PSR, which

applies a four-level increase to his offense level for possessing a firearm in connection with

another felony offense. The United States has conceded the issue [doc. 33], as noted in the

PSR Addendum. The defendant’s second objection will therefore be sustained, and his

total offense level is reduced from 23 to 19.

                                             III.

                                        Objection One

       The defendant’s remaining objection is to his base offense level. Paragraph 14 of

the PSR sets that number at 20 pursuant to United States Sentencing Commission

Guidelines Manual (“U.S.S.G.”) § 2K2.1(a)(4)(A), which applies if “the defendant

committed any part of the instant offense subsequent to sustaining one felony conviction

of either a crime of violence or a controlled substance offense.” U.S.S.G. § 2K2.1(a)(4)(A)

(emphasis added). The “controlled substance offense” relied upon by the probation office

is found at PSR paragraph 41 and is described as a 2015 felony conviction in Wise County,

Virginia, for “Distribute Marijuana.”

       The defendant has submitted documentation showing that this Wise County

conviction was in fact for possessing marijuana with the intent to distribute. [Doc. 32, ex.

1]. He argues that the Virginia crime of possession with intent to distribute no longer

constitutes a “controlled substance offense” under the guidelines in light of the Sixth

Circuit Court of Appeals’ en banc decision in United States v. Havis, 927 F.3d 382 (6th Cir.

                                                2
2019), and this Court’s post-Havis ruling in United States v. Forrester, No. 2:18-CR-115,

2019 WL 2754127 (E.D. Tenn. July 1, 2019) (accepting the defense’s essentially

unopposed argument that Havis extends to violations of § 39-17-434(a)(4) of the Tennessee

Code.).

        The unanimous Havis Court held that the United States Sentencing Commission

exceeded its authority by expanding—in an application note—the guidelines’ definition of

the term “controlled substance offense.” Havis, 927 F.3d at 387 (“The Commission’s use

of commentary to add attempt crimes to the definition of ‘controlled substance offense’

deserves no deference. The text of § 4B1.2(b) controls, and it makes clear that attempt

crimes do not qualify as controlled substance offenses.”). 1

        In Havis, the PSR had raised the offense level based on what the Sixth Circuit

termed a prior “Tennessee conviction for selling and/or delivering cocaine” in violation of

Tenn. Code Ann. § 39-17-417(a)(2)-(3). Havis, 927 F.3d at 384. “Under Tennessee law,

‘delivery’ of drugs means “the actual, constructive, or attempted transfer from one person

to another of a controlled substance.” Id. (emphasis in original) (quoting Tenn. Code. Ann.

§ 39-17-402(6)). As noted, Havis held that “[t]he Guidelines’ definition of ‘controlled

substance offense’ does not include attempt crimes.” Havis, 927 F.3d at 387. “Because

the least culpable conduct covered by § 39-17-417 is attempted delivery of a controlled




1
  Guideline 4B1.2 is found in the chapter governing “criminal history and criminal livelihood.” In material
part, guideline 4B1.2(b) defines a “controlled substance offense”—for career offender purposes—as a prior
state or federal felony conviction for “the possession of a controlled substance … with intent to … distribute
….”). That chapter 4 definition also applies to guideline 2K2.1, the provision presently at issue. See
U.S.S.G. § 2K2.1 cmt. n.1.
                                                      3
substance,” the Sixth Circuit concluded that Havis’s offense level should not have been

increased on the basis of a prior “controlled substance offense.” Id.

       Less than a month later, this Court extended Havis to a defendant’s challenged

convictions under Tenn. Code Ann. § 39-17-434(a)(4) for possessing methamphetamine

with the intent to manufacture, deliver, or sell. Forrester, 2019 WL 2754127, at *3-5. This

Court did so in light of the then-current state of Sixth Circuit law, and due to the United

States’ “unsupported and undeveloped” opposition. Id. at *3.

       Turning to the present case, the documentation provided by the defense shows that

the relevant Virginia conviction was for possession with intent to distribute, in violation of

section 18.2-248.1 of the Virginia Code. That statute makes it “unlawful for any person to

sell, give, distribute or possess with the intent to sell, give or distribute marijuana.” Va.

Code Ann. § 18.2-248.1.

       The defendant likens his situation to Forrester’s because, as in Tennessee, the

Virginia Code defines “distribute” as most forms of delivery, and “delivery” is in turn

defined to include attempted transfers. Id. § 54.1-3401. However, post-Havis and post-

Forrester, the Sixth Circuit has held that a Tennessee conviction for “[u]nlawful possession

of a controlled substance with intent to sell, i.e., distribute, fits squarely within the guideline

definition of a controlled substance offense.” United States v. Little, No. 19-5064, 2019

U.S. App. LEXIS 31222, at *9 (6th Cir. Oct. 18, 2019); see also U.S.S.G. § 4B1.2(b) (“The

term ‘controlled substance offense’ means an offense under federal or state law … that

prohibits the … possession of a controlled substance … with intent to … distribute ….”).



                                                4
      Given the similarities between the relevant Tennessee and Virginia statutes, the

Sixth Circuit’s current position as articulated in Little guides the conclusion that the

defendant’s first objection to his PSR must be overruled.

                                           VI.

                                       Conclusion

      As provided herein, the defendant’s first objection to his PSR is OVERRULED

ON ITS MERITS, his second objection is SUSTAINED, and his third and fourth

objections are OVERRULED AS MOOT. [Doc. 32]. The defendant’s total offense level

is reduced from 23 to 19; his criminal history category remains VI; and his advisory

guideline range is now 63 to 78 months.

      Sentencing remains set for Thursday, March 26, 2020, at 10:15 a.m. in Greeneville.

             IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            5
